                                              [Dkt. Nos. 3, 4, 6,
                                                          11, 13]

                   IN THE UNITED STATES DISTRICT
                   COURT FOR THE DISTRICT OF NEW
                       JERSEY CAMDEN VICINAGE


ZUMAR H. DUBOSE,

      Plaintiff,                    Civil No. 19-12195(RMB/JS)

          v.                        ORDER

STATE OF NEW JERSEY ATTORNEY
GENERAL,

     Defendant.



    THIS MATTER comes before the Court upon Pro Se Plaintiff

Zumar H. Dubose’s Motions for Consolidation [Dkt. No. 3],

Summary Judgment [Dkt. No. 4], Default Judgment [Dkt. No. 6],

and Rule 65, Injunctions and Restraining Orders [Dkt. No. 13].

In response to these motions, Defendant State of New Jersey

Attorney General’s Office (“Defendant”), filed a Motion for an

Extension of Time to File an Answer [Dkt. No. 11], in which

Defendant agreed to waive personal service in exchange for a

sixty-day extension of time to respond to Plaintiff’s complaint.

Defendant’s motion was denied by the Honorable Joel Schneider,

United States Magistrate Judge, on August 23, 2019, pending the

outcome of the Motion for Default Judgment. See Dkt. No. 12.

    First, Court notes that under Fed. R. Civ. P. 4(j)(2), in

conjunction with the Rules Governing the Courts of the State of

New Jersey, § 4:4-4(7), Plaintiff was required to serve the
State of New Jersey by registered, certified or ordinary mail of

the summons and complaint or by personal delivery of a copy of

the summons and complaint to the Attorney General or to the

Attorney General’s designee named in writing filed with the

Clerk of the Superior Court.”   Based on the documents filed by

Plaintiff, labeled “Proof of Service” [Dkt. No. 5], this Court

is unable determine whether Defendant was properly served with

both the summons and the complaint.

    Second, this Court notes that, under the New Jersey R. 4:4-

4(7), “no default shall be entered for failure to appear unless

personal service has been made under this paragraph.”

Therefore, a default judgment would be improper in this case,

regardless of whether Plaintiff effectively served Plaintiff

through mail, because personal service, rather than mail

service, is required for default.

    Third, this Court notes that it lacks jurisdiction to

consolidate Plaintiff’s case with other matters pending in New

Jersey state courts.   For the same reasons, this Court also

lacks jurisdiction to issue injunctions related to those cases,

as requested by Plaintiff.

    Finally, having addressed Plaintiff’s various motions,

Defendant’s requested extension of time is now properly before

this Court.


                                 2
    ACCORDINGLY, IT IS on this 2nd day of December 2019, hereby

    ORDERED that Plaintiff’s Motion for Consolidation [Dkt. No.

3], Motion for Summary Judgment [Dkt. No. 4], Motion for Default

Judgment [Dkt. No. 6], and Motion for Rule 65, Injunctions and

Restraining Orders [Dkt. No. 13] are DENIED WITHOUT PREJUDICE;

    ORDERED that Defendant’s Motion for an Extension of Time to

File an Answer [Dkt. No. 11] is RESTORED to the active docket;

and it is further

     ORDERED that Defendant’s Motion for an Extension of Time to

File an Answer [Dkt. No. 11] is GRANTED; and it is further

     ORDERED that Defendant is permitted sixty (60) days, from

the date of this Order, to answer, move or otherwise reply to

Plaintiff’s Complaint [Dkt. No. 1]; and it is further

     ORDERED that the Clerk of the Court shall MAIL a copy of

this Order to Pro Se Plaintiff.



                                      s/Renée Marie Bumb
                                      RENÉE MARIE BUMB
                                      UNITED STATES DISTRICT JUDGE




                                  3
